Catterson, J.,
dissents in a memorandum as follows: The *324thrust of the majority decision is that if the facts of a particular case are convoluted, there must be an issue of fact which precludes summary judgment. Because I believe that there is no issue of fact as to the location of the work performed, vis-á-vis the accident site, I must respectfully dissent.
Plaintiff sustained personal injuries when he fell due to an alleged defect in the road while crossing the Sheridan Expressway North Service Road (also identified as Sheridan Avenue) at Westchester Avenue in the Bronx. Prior to the accident, defendant Department of Environmental Protection contracted with, inter alia, defendant John P Picone, Inc. (hereinafter referred to as Picone) to perform work and services on a leaking water main beneath a portion of the North Service Road of the Sheridan Expressway. The evidence presented demonstrated that approximately IV2 months earlier, Picone excavated a section of the service road immediately north of Westchester Avenue and adjacent to the northbound lanes of the Sheridan Expressway. Picone then repaired and restored the excavation. Plaintiff testified at his deposition that the crosswalk that he was using prior to his fall was located on the south side of Westchester Avenue where it intersected the off ramp service road for the northbound Sheridan Expressway. He also marked the location of his fall on a photograph depicting that intersection. There is no proof in the record whatsoever that Picone performed any work in the crosswalk on the south side of Westchester Avenue where plaintiff identified the site of his accident.
Indeed, Picone’s witness clearly stated that the road abutting the construction site had traffic running in both directions. In contrast, plaintiff testified that where he fell in the crosswalk, the traffic only ran in one direction: north. A careful review of both depositions and the exhibits reveals that traffic runs in both directions on the north side of Westchester Avenue and in one direction on the south side of Westchester Avenue.
Contrary to the majority’s assertion that Picone’s witness contradicted himself in his deposition, the geography supports the witness’s recollection. The construction site was along the curb of the northbound service road, and given that traffic ran in both directions at that location, one lane would necessarily run southbound as the witness testified. With all due respect to the majority’s view, the only confusion is in the majority’s failure to observe the difference between the witness’s references at different times to the northbound lanes of the Sheridan Expressway, the northbound service road north of Westchester Avenue (which has both northbound and southbound lanes), and the northbound service road south of Westchester Avenue (which has only northbound traffic).
*325It is well settled that the proponent of a motion for summary judgment must establish that there are no material issues of fact in dispute and that it is entitled to judgment as a matter of law (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; 10 E. 70th St., Inc. v Gimbel, 309 AD2d 644 [2003]). Defendant Picone has demonstrated its entitlement to judgment. The burden then shifted to plaintiff to present evidentiary facts sufficient to raise a genuine, triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Plaintiff must demonstrate the existence of “facts and conditions from which the negligence of the defendant and the causation of the accident by that negligence may be reasonably inferred” (Schneider v Kings Highway Hosp. Ctr., 67 NY2d 743, 744 [1986] [internal quotation marks omitted]). The proof, however, must be sufficient to permit a finding of proximate cause “based not upon speculation, but upon the logical inferences to be drawn from the evidence” (id.).
In this case, the record simply contains no evidence that Picone ordered or performed any excavation or road work where plaintiff fell. The speculative assertions by plaintiff are insufficient to raise a question of fact about whether the repair and excavation work performed by Picone on the opposite side of Westchester Avenue from the location of plaintiff’s fall, as identified by plaintiff himself in photographs at his deposition, caused his injuries. Absent some evidence connecting Picone’s work to the situs of plaintiffs injury, Picone is entitled to summary judgment (see Cibener v City of New York, 268 AD2d 334, 334-335 [2000]).